Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated September 26, 2019. Claims 1-12 of the application are pending and have been examined.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 2018-190508 filed in Japan on October 5, 2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

3.	Acknowledgment is made of the information disclosure statements filed on September 26,, 2019 together with copies of papers.  The papers have been considered.

Drawings



Claim Rejections - 35 USC § 112

5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



6.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The independent claims 1, 11 and 12 state in part, “emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element”. It is not clear from this language what emphasizing is and how it is done to generate an emphasis pattern image.
The Examiner checked the specification for an explanation. Specification, Page 6, Para 0018, Lines 2 to 5 state, “The emphasis pattern image 23 is an image obtained by processing an element included in the circuit indicated by the circuit pattern image 22 and having a large influence on the radiation of the electromagnetic waves.” Lines 10-12 sate, “an emphasizing method for each element included in the circuit and having a large influence on the radiation of the electromagnetic waves”.
The specification uses the term “large influence” several times but does not describe how “large influence” is identified, defined and measured and quantified. Therefore it is a 

The applicant can overcome the rejections by pointing out where in the specification the identifying of “large influence” is described and how it is quantified. The language from those descriptions should be included in the independent claims, to provide proper descriptions for “large influence”.
The Examiner has interpreted “large influence” as having a quantifiable impact on the performance of the circuit elements such as degradation of the performance of the circuit elements e.g. by 20 percent.

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without an inventive concept/significantly more.  

7.1	Claim 1 is directed to:
A non-transitory computer-readable storage medium storing an estimation program for causing a computer to execute a process comprising:

estimating a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image.

Step 1 analysis
Claim 1 is directed to a non-transitory computer-readable storage medium storing an estimation program for causing a computer to execute a process comprising:
generating an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit; and
estimating a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image. Therefore, it belongs to the category of “manufacture” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 1, the process of “generating an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for causing a computer to execute a process.  That is, other than reciting “causing a computer to execute a process”, nothing in the claim preclude the “generating an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit” limitation falls under the category of a mental process in that a person could mentally generate an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit
In claim 1, the process of “estimating a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitations using mathematical concepts but for causing a computer to execute a process.  That is, other than reciting “causing a computer to execute a process”, nothing in the claim preclude the “estimating a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image” step from practically being performed using mathematical concepts. For example, but for the “causing a computer to execute a process” language, the claim encompasses the user performing “estimating a far field of electromagnetic waves or heat radiated from the target 

Accordingly the claims recite an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “causing a computer to execute a process”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  

Step 2B: 
The claim does not include additional elements that are sufficient to amount to an inventive concept/significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “causing a computer to execute a process” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)).  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

7.2	Dependent claims 2-10, recite the abstract ideas of:
(claim 2) the target element is an element that has an influence on radiation of the electromagnetic waves or the heat of the target circuit (mental steps in that a person could mentally determine the target element is an element that has an influence on radiation of the electromagnetic waves or the heat of the target circuit); 
(claim 3) the target element is an element included in the target circuit which is designated from the outside (mental steps in that a person could mentally determine the target element is an element included in the target circuit which is designated from the outside); 
(claim 4) the target element is an element that is included in the target circuit and satisfies a predetermined reference (mental steps in that a person could mentally determine the target element is an element that is included in the target circuit and satisfies a predetermined reference);
(claim 5) in a case where the target element is a wiring and the far field of the electromagnetic waves of the target circuit is estimated, the emphasizing method performs emphasizing based on a length of the wiring and a distance from the wiring (mental steps in that a person could mentally determine in a case where the target element is a wiring and the far field of the electromagnetic waves of the target circuit is estimated, the emphasizing method performs emphasizing based on a length of the wiring and a distance from the wiring);
(claim 6) in a case where the target element is a device and the far field of the electromagnetic waves of the target circuit is estimated, the emphasizing method performs emphasizing based on a mismatching amount of characteristic impedances between the device and a wiring coupled to the device (mental steps in that a person could mentally determine in a 
 (claim 7) in a case where the target element is a wiring and the far field of the heat of the target circuit is estimated, the emphasizing is performed based on a length of the wiring, a thickness of the wiring, and a distance from the wiring (mental steps in that a person could mentally determine in a case where the target element is a wiring and the far field of the heat of the target circuit is estimated, the emphasizing is performed based on a length of the wiring, a thickness of the wiring, and a distance from the wiring);
 (claim 8) in a case where the target element is a device and the far field of the heat of the target circuit is estimated, the emphasizing is performed based on a resistance value of the device and a distance from the device (mental steps in that a person could mentally determine in a case where the target element is a device and the far field of the heat of the target circuit is estimated, the emphasizing is performed based on a resistance value of the device and a distance from the device),
(claim 9) the estimation model is a model learned using an emphasis pattern image obtained by emphasizing each target element of the pattern image of the circuit by the emphasizing method and a far field of correct solution, as learning data (mental steps in that a person could mentally determine the estimation model is a model learned using an emphasis pattern image obtained by emphasizing each target element of the pattern image of the circuit by the emphasizing method and a far field of correct solution, as learning data); and 


These claims deal with ineligible abstract ideas (mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

7.3	Claim 11 is directed to:
An estimation apparatus comprising: 
a memory, and 
a processor coupled to the memory and configured to: 
generate an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit; and


Step 1 analysis
An estimation apparatus comprising: 
a memory, and 
a processor coupled to the memory and configured to: 
generate an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit; and
 estimate a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image.

Therefore, it belongs to the category of “machine” and is one of the categories identified as patent eligible under 35 USC 101.
The claim has same abstract ideas as claim 1.  Therefore it is rejected as not patent eligible for the same reasons as described for claim 1 in Paragraph 5.1.

7.4	Claim 12 is directed to:
An estimation method performed by a computer, the method comprising: 
generating an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each 
estimating a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image.

Step 1 analysis
Claim 12 is directed an estimation method performed by a computer, the method comprising: 
generating an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit; and 
estimating a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image. 
 
Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Allowable Subject Matter

8.	Claims 1-12 of the application would be allowable over prior art of record if claim rejections under 35 USC 112 (b) described in Paragraph 6.1 above and claim rejections under 35 USC 101 detailed in Paragraph 5 above are overcome

9.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) electromagnetic compatible design of an electronic device; by measuring the radiation of the device; calculating the radiation intensity in the near-field and far-field regions of the device; the electromagnetic radiation generated by a device can have unwanted influence on other devices and affect the normal operation of those devices; power dissipation via the EM radiation and related infrared thermal radiation has harmful effect on the battery life of the products; a processing unit receives the locations of the devices and outputting field characteristics including energy field of the devices; an estimation method obtains the near-field radiation received and calculates the radiation intensity; it establishes an EM distribution curve and a heat distribution curve for the spatial distribution; a mathematical model is used to convert the computed intensity data to current density  which is then used to compute the near-field and fa-field radiations; a 2D or 3D image is generated showing the distribution of radiation using a matrix or array of values (Khazei et al., Chinese patent CN 1454318 A, Published November 2003); 
(2) the electronic devices emit various useful and useless electromagnetic waves that affect the normal functioning of other electronic devices; determining signal and power integrity and electromagnetic field distribution and far-field radiation distribution; determining the electromagnetic effect using a simulation model and stress-strength interference model; simulation of the circuit board is performed to determine the magnetic field distribution, surface Chen et al., Chinese patent CN 10479282 B, Published March 2015); 
(3) detecting thermal type infrared radiation of an integrated circuit using image capture devices and sensors; using a radiation image capture device incorporating thermal type infrared radiation detector cell with metal wiring and thermally variable resistor film; the metal wiring films constitute an infrared radiation reflector film reflecting incident infrared rays; the infrared radiation image capture element has high radiation absorption rates; the thickness of the film determine the distance between the metal wiring films  and the infrared radiation absorbing film; the high refractive index of the film exhibits short response time and produces clear images in infrared radiation image capture elements (Deguchi et al. , U.S. Patent 6,489,614).

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable storage medium storing an estimation program, specifically including: 
(Claims 1) “generating an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit; and

 
None of these references taken either alone or in combination with the prior art of record discloses an estimation apparatus, specifically including: 
(Claims 11) “generate an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit; and
 estimate a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image”.
 
None of these references taken either alone or in combination with the prior art of record discloses an estimation method performed by a computer, specifically including: 
(Claims 12) “generating an emphasis pattern image obtained by emphasizing each target element of a pattern image of a target circuit by an emphasizing method that corresponds to a type of each target element, with respect to the target element which is at least a part of elements included in the target circuit; and 
estimating a far field of electromagnetic waves or heat radiated from the target circuit by an existing estimation model using the emphasis pattern image”
.


 
Art considered

10.	The following additional patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to repeating a processing procedure involving combinations of variables and functions in intricate combinations and repetitions.
1.	Xu et al., "A circuit discharge detection device", Chinese Patent CN 201355386 Y, December 2009.
2.	Inami et al., “AN electric field intensity calculation program, … device and … method”, Chinese Patent CN 106164684 A, November 2016.
3.	CAO, J., "EMI Control method, device and electronic device”, Chinese Patent CN 104703454 A, June 2015.
4.	Tani et al., "Apparatus and method for determining the type of Electromagnetic wave generating apparatus”, U.S. Patent Application Publication 2010/0277157, November 2010.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	February 8, 2022